J-A33016-16

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                : IN THE SUPERIOR COURT OF
                                            :         PENNSYLVANIA
                 Appellee                   :
                                            :
                    v.                      :
                                            :
TYWAN JONES                                 :
                                            :
                 Appellant                  : No. 437 WDA 2016

          Appeal from the Judgment of Sentence Dated March 9, 2016
                  in the Court of Common Pleas of Erie County
             Criminal Division at No(s): CP-25-CR-0000999-2015

BEFORE:      LAZARUS, SOLANO, and STRASSBURGER, JJ.*

CONCURRING MEMORANDUM BY STRASSBURGER, J.: FILED: APRIL 11, 2017

        I join the majority memorandum. Specifically, I agree that under the

facts of this case it was not reversible error for the trial court to deny

Appellant’s request for individual voir dire. I write separately to point out

that there are cases where individual voir dire is appropriate.

        In Commonwealth v. Penn, 132 A.3d 498, 499 (Pa. Super. 2016), a

police officer observed Penn “drive through a clearly posted stop sign.” The

police officer stopped the Penn’s vehicle, discovered heroin, and arrested

Penn.    During voir dire, a juror stated that because she had training and

currently works in the security industry, she would be more likely to believe

the testimony of a police officer. Penn moved to strike this juror for cause,

and the trial court denied Penn’s motion.




*Retired Senior Judge assigned to the Superior Court.
J-A33016-16


      At trial, the only witnesses presented by the Commonwealth were two

police officers, and the jury found Penn guilty. On appeal, Penn argued that

it was reversible error to permit that juror to remain on the jury when she

stated during voir dire that she would be more likely to believe the

testimony of a police officer. This Court held that the “trial court abused its

discretion when it denied [Penn’s] challenge to excuse [that juror] for

cause.” Id. at 505.

      This Court pointed to three specific factors in support of this

conclusion. First, the juror initially indicated that she would be more likely

to believe the testimony of a police officer. This Court emphasized that “the

Commonwealth’s entire case rested upon the credibility of the police officers,

given that the Commonwealth’s only two witnesses at trial were City of

Pittsburgh Police detectives.” Id. at 504. Additionally, the juror’s “admitted

bias in favor of the police rested upon a firm bedrock” because she has

training and works in a related field.   Finally, upon additional questioning,

the juror reiterated her bias.

      In this case, individual voir dire to probe bias was unnecessary

because the Commonwealth’s case did not rely primarily upon testimony of

police officers.   The issues in the case revolved around what happened

during a fight at a bar, which police officers did not observe. Accordingly, I




                                     -2-
J-A33016-16


agree with the majority that Appellant’s judgment of sentence should be

affirmed.




                                 -3-